In the trial of the case, the appellees produced two advertisments published in the National Intelligencer, that stated in one, that the firm of Lane & Tucker had received direct from Paris a general assortment of goods, all of which they will sell cheap for cash, or to punctual customers on a short credit, and in the other that they are now prepared to make spring and summer wear cheap for cash.
The court decided, after hearing the testimony of the witnesses, and the arguments of counsel, that inasmuch as the gentleman had before dealt with the appellees on terms of credit, it was their duty to have notified him before they made the pantaloons, that they had changed their terms to cash.
The Circuit Court reversed the judgment of the magistrate.